Citation Nr: 0836363	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO. 02-20 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a headache disorder, 
claimed in the alternative as an undiagnosed illness. 

2. Entitlement to service connection for a sinus disorder, 
claimed in the alternative as an undiagnosed illness. 

3. Entitlement to service connection for a pulmonary 
disorder, claimed in the alternative as an undiagnosed 
illness. 

4. Entitlement to service connection for a stomach disorder, 
claimed in the alternative as an undiagnosed illness. 

5. Entitlement to service connection for a sleep disorder, to 
include chronic fatigue, claimed in the alternative as an 
undiagnosed illness. 

6. Entitlement to service connection for the residuals of the 
flu. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant had active service from June 1966 to June 1969, 
and from January 1991 to June 1991, including service in 
Southwest Asia during the Persian Gulf War. The appellant was 
also a member of the Army National Guard of New York. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims of entitlement 
to service connection for headaches, a sinus condition, 
shortness of breath, a stomach condition, sleepiness and 
chronic fatigue, and residuals of the flu. 

In August 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge (VLJ). A transcript of that 
hearing is of record and associated with the claims file. 



The Board remanded the instant case in January 2006 to the 
RO/AMC for further development. 

The issues of entitlement to service connection for a stomach 
disorder, claimed in the alternative as an undiagnosed 
illness and residuals of flu being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The appellant served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2. The preponderance of the medical evidence shows that the 
appellant has tension headaches, allergic rhinitis and 
asthma, and chronic obstructive sleep apnea as a result of 
service. 


CONCLUSION OF LAW

Tension headaches, allergic rhinitis, asthma, and chronic 
obstructive sleep apnea are due to active duty service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the appellant in connection with 
these claims of service connection. 

Preliminary Considerations: Undiagnosed Illness 

The record raises the preliminary issue which must be 
considered: the appellant served in the Persian Gulf War in 
the Southwest Theater of Operations, and he has asserted that 
several of his disorders are related to undiagnosed illness. 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection) see Bingham v. Principi, 421 F.3d 1346 (Fed.Cir. 
2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006). 

Under the provisions of specific legislation enacted to 
assist appellants of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Based on the evidence of record, there is no basis for 
granting service connection under the theory of entitlement 
to presumptive service connection based upon undiagnosed 
illness. However, the record is in approximate balance as to 
the question of a direct nexus between active military 
service and the disorders at issue. It is upon a direct 
theory of entitlement that the claims are granted, and a 
further discussion of the presumptive provisions of service 
connection is not warranted. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The appellant's DD 214 shows that he served on active duty 
from January 1991 to June 1991. It was noted that he had 
service in Southwest Asia at that time. He asserts that 
service connection for headaches, allergic rhinitis, asthma, 
and chronic obstructive sleep apnea is warranted based on 
service incurrence. He maintains that these disabilities 
occurred as a result of his service in the Persian Gulf when 
he was exposed to chemicals and fires during his service. 

Based on the preponderance of the medical evidence, service 
connection for tension headaches, allergic rhinitis, asthma, 
and chronic obstructive sleep apnea is warranted. 

Service medical records show in the appellant's January 1991 
Report of Medical History that he then had no current medical 
problems. He was seen in May 1991 for a redeployment 
examination. Medical notes showed he had a sore throat and 
was started on Cepacol. He stated on his Report of Medical 
History that he was in good health. He also stated "yes" 
when asked "have you ever had or have you now" had chronic 
or frequent colds. He said that he was traveling in Kuwait 
and had been exposed to oil burning, waste burning, and 
foreign chemical tanks. The examiner indicated that there had 
been no changes. 

In May 1996, the appellant was seen at the New York City 
Health Hospital complaining of shortness of breath. The 
diagnosis was allergic rhinitis. In May 1997, he was seen 
complaining of sinus headaches. In August 1997, he had 
further complaints of sinus problems. The assessment was 
sinus problems. In September 1997, he was diagnosed with 
allergic rhinitis. 

In May and June 1998, the appellant had an initial Persian 
Gulf examination. He complained of constant headaches since 
1991, sleepiness, frequent sinus pains, for the last 7 years, 
and shortness of breath for the past year. The pertinent 
diagnoses were tension headaches, rule out migraine, 
shortness of breath, questionable etiology, and probable 
allergic rhinitis. An August 1998 VA examination also 
diagnosed allergic rhinitis which appeared to have started 
after exposure in the Persian Gulf. Rule out sleep apnea was 
also diagnosed, but the appellant failed to report for a 
sleep study. 

VA outpatient treatment records from February 1999 to 
November 2000 were obtained and associated with the claims 
folder. In April 1999, a follow-up was made with regard to 
the appellant's allergic rhinitis. In January 2000, he 
complained of chronic headaches and excessive sleepiness. 
Chronic tension headache was diagnosed and a consultation for 
a sleep study was scheduled. In February 2000, the VA 
examiner stated that the appellant may have asthma or 
reactive airway disease from fire exposure during the Gulf 
War.

In August 2005, the appellant testified at a Travel Board 
hearing before the undersigned VLJ. He stated that he served 
as a military police during the Persian Gulf War and he was 
exposed to the fires and uranium at that time. He testified 
that he came within 50 to 100 feet of these fires and that 
prior to his Persian Gulf service, he did not have any of the 
claimed disorders. 

Pursuant to the Board's January 2006 remand, the appellant 
underwent VA examinations in December 2006 and January 2007 
in connection with these claims. In December 2006, the 
appellant presented with a history of chronic rhinitis, sleep 
apnea and asthma. He complained of post-nasal drip, nasal 
congestion, facial pain and tenderness, and exacerbations 
during allergy season. The examiner stated that it was at 
least as likely as not that the appellant's chronic 
rhinosinusitis was related to environmental hazard exposure 
that occurred while he was in the military. He also underwent 
a VA neurological examination. He complained of intermittent 
headaches for many years. The examiner indicated that the 
appellant's headaches were not migraine but a tension 
headache, occurring almost every other day, three to four 
times a week. He stated that when the condition was 
protracted and severe, he had to stop all activities of daily 
living. The examiner's opinion was that it was at least as 
likely as not that the appellant's tension headaches were 
related to his military service. In January 2007, he 
underwent a VA respiratory examination. He was documented 
with bronchitis after leaving Desert Storm and diagnosed with 
obstructive sleep apnea in 2001. The diagnoses were that the 
appellant had a documented medical diagnosis of sleep apnea 
(on C-pap), asthma, and chronic rhinitis. The medical opinion 
indicated that it was at least as likely as not that the 
appellant's chronic rhinitis, asthma and obstructive sleep 
apnea were related to respiratory symptoms he experienced 
while serving in the military in 1991. 

A thorough review of the record reveals that the 
preponderance of the medical evidence shows that the 
appellant's tension headaches, rhinitis, asthma, and chronic 
obstructive sleep apnea developed as a result of his service. 
Although VA examiners opined that all of these disabilities 
occurred during or as a result of his service in the Persian 
Gulf, none of them are considered undiagnosed illnesses, as 
they all have been diagnosed. 

However, VA examiners have provided a link between these 
disabilities and his Persian Gulf service. Based on the 
foregoing, and the medical evidence associating tension 
headaches, rhinitis, asthma, and chronic sleep apnea to the 
appellant's military service, service connection for tension 
headaches, rhinitis, asthma, and chronic sleep apnea is 
warranted. 


ORDER

Service connection for tension headaches is granted.

Service connection for rhinitis is granted.

Service connection for asthma is granted.

Service connection for chronic sleep apnea is granted. 


REMAND

Additional development is necessary for the claims for 
service connection for stomach disorder, claimed in the 
alternative as an undiagnosed illness, and residuals of the 
flu. 

As for the appellant's claimed stomach disorder, he has been 
diagnosed with gastroesophageal reflux disease (GERD). At his  
January 2007 VA gastroenterology examination, the examiner 
opined that it was not likely that the appellant's GERD was 
related to his military service. It was more likely than not 
that the GERD was related to his obesity. 

However, that same month, the appellant underwent a VA Gulf 
War examination. The examiner indicated that there was the 
possibility that the appellant was exposed to environmental 
contaminants in service and the examiner opined that there 
was no undiagnosed illness but that it was at least as likely 
as not that the appellant's GERD was related to his military 
service from January 1991 to June 1991, while serving in the 
Gulf. 

These conflicting findings were made by the same examiner and 
require clarification prior to final resolution of the claim. 
See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  

As for the appellant's claim for service connection for 
residuals of the flu, during his Southwest Asia 
Demobilization Redeployment Medical Evaluation in May 1991, 
he specifically indicated "flu," when asked what diseases 
or injuries did you have while in the Southwest Asia region? 
He was diagnosed with a sore throat and was instructed to 
return to clinic-sick call in 72 hours. The appellant was 
then redeployed. There is no indication that he was further 
evaluated prior to release from active duty. 

In connection with the VA examinations that were performed in 
December 2006 and January 2007, none of the examinations 
addressed the appellant's claim for residuals of the flu. It 
is not clear from the medical evidence of record whether his 
claimed residuals of the flu are separate and apart from any 
other respiratory condition that has been addressed in his 
claims. He should undergo VA examination and an opinion 
should be rendered as to whether or not he has any residuals 
of the flu associated with his active service. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1. The RO/AMC should refer the 
appellant's claims file to the examiner 
who performed the January 2007 VA Persian 
Gulf examination and January 2007 VA 
gastroenterology examination, if that 
examiner is still available. The same 
examiner performed both examinations. (If 
the VA examiner who performed the 
January 2007 examinations is unavailable, 
the appellant's claims file should be 
referred to another appropriate VA 
examiner for review). The examiner is 
requested to review the appellant's 
claims file and to express an opinion as 
to whether the appellant's GERD is 
related to any incident of military 
service. A rationale must be provided for 
any opinion rendered. 

2. The appellant should be provided a VA 
examination to be conducted by an 
appropriately qualified medical examiner. 
All indicated studies should be 
performed. His claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand. An opinion should be rendered as 
to whether the appellant has any 
residuals of the flu, separate and apart 
from asthma and rhinitis, which is 
related to his military service. A 
rationale must be provided for any 
opinion rendered. 

3. Readjudicate the appellant's claims 
for service connection for stomach 
disorder, and residuals of the flu on a 
direct basis or in the alternative, due 
to undiagnosed illness. If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case. An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


